t c memo united_states tax_court ronald e byers petitioner v commissioner of internal revenue respondent docket no 24354-14l filed date ronald e byers pro_se melissa jane hedtke and john schmittdiel for respondent memorandum opinion nega judge petitioner seeks review pursuant to sec_6320 and sec_6330 of respondent’s determination to sustain the filing of a notice of 1unless otherwise indicated all section references are to the internal_revenue_code in effect at all relevant times and all rule references are to the tax_court rules_of_practice and procedure federal_tax_lien with respect to petitioner’s unpaid federal_income_tax liabilities additions to tax and interest for tax years respondent has moved for summary_judgment under rule for the reasons explained below we will grant the motion background the following facts are derived from the petition the exhibits attached to respondent’s motion for summary_judgment and the parties’ other filings in this case petitioner resided in minnesota when the petition was filed petitioner failed to file federal_income_tax returns for through taxable years at issue on date respondent sent petitioner a notice_of_deficiency relating to petitioner’s federal income and self-employment taxes for the taxable years at issue petitioner filed a petition in this court challenging respondent’s deficiency determination and additions to tax for each of the taxable years at issue after a trial this court issued its written opinion upholding respondent’s deficiency determinations and additions to tax against petitioner byers v commissioner tcmemo_2007_331 aff’d 351_fedappx_161 8th cir petitioner did not post a bond_to_stay_assessment_and_collection of the aforementioned deficiencies sustained by this court and therefore on may respondent assessed the taxes additions to tax and interest as he had determined see rule on date respondent filed a notice_of_federal_tax_lien against petitioner for the taxable years at issue and sent petitioner a letter notice_of_federal_tax_lien filing and your right to a hearing under sec_6320 with respect to his unpaid federal_income_tax liabilities additions to tax and interest for the taxable years at issue in response petitioner timely submitted form request for a collection_due_process or equivalent_hearing petitioner did not specify a collection alternative but rather created and checked his own checkbox labeled collection alternative petitioner also requested the lien be subordinated discharged or withdrawn because it was overly intrusive and unwarranted lastly petitioner requested that the collection_due_process cdp hearing be held exclusively by correspondence the correspondence between petitioner and respondent lasted from january until date during this time respondent informed petitioner of the available collection alternatives full payment installment_agreement offer-in- compromise currently not collectible discharge_of_lien withdrawal of lien subordination_of_lien and substitution of other assets and their associated requirements specifically respondent informed petitioner that in order for the settlement officer so to consider the substitution of other assets as a collection alternative petitioner had to send the so specific information on the asset s he would like substituted including a description the location and an appraisal or detailed valuation of the assets respondent also informed petitioner that for any collection alternative to be considered petitioner had to complete a form 433-a collection information statement for wage earners and self- employed individuals and file signed tax returns for tax years petitioner never requested a collection alternative furthermore petitioner did not submit a form 433-a file signed tax returns for or supply the required financial information with respect to any collection alternative on date respondent issued petitioner a notice_of_determination concerning collection action s under sec_6320 and or of the internal_revenue_code sustaining the notice_of_federal_tax_lien filing petitioner timely filed a petition for review of respondent’s determination 2petitioner tentatively proposed his own words the substitution of other assets under sec_6330 but never affirmatively requested it as a collection alternative nor actively pursued it with the so discussion i summary_judgment the purpose of summary_judgment is to expedite litigation and avoid unnecessary and time-consuming trials fla peach corp v commissioner 90_tc_678 the court may grant summary_judgment where there is no genuine dispute as to any material fact and a decision may be rendered as a matter of law rule b 85_tc_527 the moving party bears the burden of proving there is no genuine issue of material fact 85_tc_812 the opposing party cannot rest upon mere allegations or denials in his pleadings and must set forth specific facts showing that there is a genuine dispute for trial rule d the factual materials and inferences drawn from them will be considered in the light most favorable to the nonmoving party 100_tc_32 sec_6321 and sec_6323 impose a valid lien which arises when assessment is made in favor of the united_states on all property and property rights of a person who is liable for unpaid federal taxes after demand for payment has been made see sec_6322 sec_6320 requires the secretary to send written notice to the taxpayer of the filing of a notice of lien and of the taxpayer’s right to an administrative hearing on the matter at the hearing a taxpayer may raise any relevant issue including challenges to the appropriateness of the collection action and possible collection alternatives see sec_6320 sec_6330 taxpayers are to provide all relevant information requested by appeals sec_301_6320-1 sec_301_6330-1 proced admin regs where as here the underlying tax_liability is not at issue this court reviews the appeals officer’s determinations for abuse_of_discretion 114_tc_176 abuse_of_discretion exists when a determination is arbitrary capricious or without sound basis in fact or law see 125_tc_301 aff’d 469_f3d_27 1st cir the court_of_appeals for the eighth circuit has held that judicial review of nonliability issues under sec_6330 is limited to the administrative record ie the administrative record rule see 439_f3d_455 8th cir rev’g 123_tc_85 3the court_of_appeals for the district of columbia circuit held in 740_f3d_668 d c cir aff’g tcmemo_2012_27 that under sec_7482 the court_of_appeals for the district of columbia circuit is the proper appellate venue in collection cases under sec_6320 and sec_6330 where continued petitioner has failed to set forth specific facts showing that there is a genuine dispute for trial a review of the administrative record indicates that the so verified that the cdp hearing was conducted by an officer_or_employee who had no prior involvement per sec_6320 the requirements of applicable law and administrative procedure were met and the so properly balanced the need for the efficient collection_of_taxes with petitioner’s legitimate concern that any collection action be no more intrusive than necessary furthermore petitioner did not request any collection alternative irrespective the so informed petitioner of all available collection alternatives as well as the documentation required to pursue each petitioner alleges that the so engaged in prohibited ex_parte communications and that respondent omitted or concealed material document sec_3 continued the underlying liability is not at issue the court in byers v commissioner f 3d pincite however stated we have no occasion to decide in this case whether a taxpayer who is seeking review of a cdp decision on a collection method may file in a court_of_appeals other than the d c circuit if the parties have not stipulated to venue in another circuit the court_of_appeals for the district of columbia circuit has not yet weighed in on the question of whether the administrative record rule governs in a collection review hearing under sec_6320 and sec_6330 furthermore the newly enacted sec_7482 providing proper venue for petitions under sec_6320 or sec_6330 to the u s court_of_appeals for the circuit in which is located the legal residence of the petitioner if the petitioner is an individual is inapplicable in this case because it applies only for petitions filed after date petitioner filed his petition on date from the administrative record a review of the record fails to show any prohibited ex_parte communications further petitioner does not specify which documents were omitted or concealed but merely rests on his assertions thereby failing to set forth specific facts showing there is a genuine dispute for trial the remainder of petitioner’s alleged factual disputes are nothing more than legal arguments in the form of tax-protester rhetoric and have been universally rejected by this and other courts see eg byers v commissioner byers i tcmemo_2012_27 aff’d 740_f3d_668 d c cir we shall not painstakingly address petitioner’s assertions with somber reasoning and copious citation of precedent to do so might suggest that these arguments have some colorable merit 737_f2d_1417 5th cir we conclude that there is no genuine dispute as to a material fact and that respondent is entitled to a decision as a matter of law ii sec_6673 penalty sec_6673 authorizes this court to require a taxpayer to pay to the united_states a penalty not in excess of dollar_figure if it appears that the taxpayer has instituted or maintained proceedings primarily for delay or the taxpayer’s position is frivolous or groundless petitioner has appeared before this court numerous times including in byers v commissioner t c dkt no date bench opinion aff’d per order no 8th cir date where the court imposed a sec_6673 penalty of dollar_figure for instituting and maintaining the proceeding primarily for delay and for advancing frivolous and groundless arguments after petitioner had been cautioned in a prior case against asserting previously rejected arguments petitioner again appeared before the court in byers i where he challenged respondent’s notice_of_intent_to_levy with respect to the same taxable years currently at issue by advancing substantially_similar and equally frivolous contentions petitioner now is before this court again and has persisted in instituting and maintaining this proceeding primarily for delay and has advanced the same frivolous arguments as in byers i we therefore require petitioner to pay to the united_states under sec_6673 a penalty of dollar_figure we warn petitioner that the assertion of frivolous positions or the instituting and maintaining of any proceeding primarily for delay in any future appearance before this court may result in a higher penalty 4the court specifically addressed and rejected at length petitioner’s argument that the cdp hearing and notice_of_determination were unconstitutional because they were in violation of the u s constitution’s appointments_clause to reflect the foregoing an appropriate order and decision will be entered
